Order, Supreme Court, Bronx County (Alan Saks, J.), entered December 28, 1998, which, in an action for personal injuries by plaintiff passenger *645against defendants automobile owner and driver, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Assuming in plaintiffs favor that an issue exists as to whether the cause of the car door’s opening and then reclosing on her thumb was the seatbelt inadvertently left outside the car when the door was closed, no issue exists as to whether defendant driver had notice of this allegedly hazardous condition. Moreover, nothing in the record tends to show that the clicking noise heard prior to the accident was indicative of this or any other hazard. Concur — Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.